Exhibit 10.1

Execution Version

LIQUIDATING TRUST AGREEMENT

This Liquidating Trust Agreement (the “Agreement”), dated as of January 1, 2020,
by and among Spirit MTA REIT, a Maryland real estate investment trust (the
“Company”), and Steven G. Panagos, Steven H. Shepsman, Richard J. Stockton and
Thomas J. Sullivan (each in his capacity as a trustee of the Liquidating Trust
(as defined herein), a “Trustee” and collectively, the “Trustees”), executed in
connection with the Plan (as defined herein).

W I T N E S S E T H

WHEREAS, the Company’s Board of Trustees (the “Board”) adopted a Plan of
Voluntary Liquidation on July 11, 2019 (as amended, modified and supplemented
from time to time, the “Plan”);

WHEREAS, on September 4, 2019, holders of a majority of the outstanding Shares
(as hereinafter defined) approved the Plan and the actions and transactions
contemplated thereby, including, among other things, the winding-up and complete
liquidation of the Company, and the dissolution and termination of the Company
(such dissolution and termination, the “Termination”) and the creation of the
Liquidating Trust (as hereinafter defined) and the transfer and assignment of
the remaining assets of the Company to the Liquidating Trust;

WHEREAS, the Liquidating Trust is hereby created pursuant to, and to effectuate
certain provisions of, the Plan and to hold the Liquidating Trust Assets (as
hereinafter defined) until such time as such assets may be distributed or sold
and proceeds distributed in accordance with the terms of this Agreement;

WHEREAS, the Liquidating Trust is intended to qualify as a liquidating trust
within the meaning of Treasury Regulations Section 301.7701-4(d); and

WHEREAS, the Liquidating Trust is established for the sole purpose of
liquidating its assets for the benefit of the Beneficiaries, in accordance with
Treasury Regulations Section 301.7701-4(d), with no objective or authority to
continue or engage in the conduct of a trade or business.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Plan, the Company and the Trustees agree
as follows:

ARTICLE 1

NAME AND DEFINITIONS

1.1. Name. The trust, which is formed as a Maryland express common law trust
upon the terms and conditions set forth in this Agreement, shall be known as the
“SMTA Liquidating Trust” (the “Liquidating Trust”).

1.2. Defined Terms. For all purposes of this Agreement, the following terms
shall have the following meanings:

“Act” shall mean the Maryland Trust Act.



--------------------------------------------------------------------------------

“Beneficiary” shall mean each Initial Beneficiary and each transferee of a
Liquidating Trust Interest transferred pursuant to and in accordance with the
terms and conditions of this Agreement.

“Board” has the meaning set forth in the Recitals.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time.

“Company” has the meaning set forth in the Preamble.

“Contingency Reserve” has the meaning set forth in Section 6.1.

“Indemnified Person” and “Indemnified Persons” shall have the meanings set forth
in Section 9.2.

“Initial Beneficiaries” has the meaning set forth in Section 3.1(a).

“Liabilities” shall mean all of the Company’s unsatisfied debts, damages,
losses, claims, liabilities, commitments, suits and other obligations, whether
known or unknown, contingent or fixed or otherwise (including, without
limitation, any costs and expenses incurred or to be incurred in connection with
the winding-up and complete liquidation of Company, and the Termination).

“Liquidating Trust” has the meaning set forth in Section 1.1.

“Liquidating Trust Assets” shall mean all the rights, assets and property (real,
personal, tangible or intangible) held from time to time by the Liquidating
Trust and administered by the Trustees under this Agreement, which initially
shall consist of the Transferred Assets, and in addition, shall thereafter
include all dividends, distributions, rents, royalties, income, payments and
recoveries of claims, proceeds and other receipts of, from or attributable to
any rights, assets or property held by the Liquidating Trust, less any of the
foregoing utilized by the Trustees to pay expenses of the Liquidating Trust,
satisfy Liabilities or make distributions to the Beneficiaries pursuant to the
terms and conditions hereof.

“Liquidating Trust Interest” shall mean, as to each Beneficiary, the
proportionate undivided share of the Liquidating Trust Assets allocated to such
Beneficiary, initially determined by the ratio of the aggregate number of Units
assigned to a Beneficiary divided by the total number of Units assigned in the
aggregate to all Beneficiaries.

“Person” shall mean an individual, a corporation, a partnership, an association,
a joint stock company, a limited liability company, a trust, a joint venture,
any unincorporated organization or a government or political subdivision
thereof.

“Plan” has the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Shareholder List” has the meaning set forth in Section 3.1(a).

“Shareholders” shall mean the holders of record of the outstanding Shares as of
the Transfer Time (or, with respect to Shares traded prior to the Transfer Time,
the holders of record as of any later time that any such trade settles).

“Shares” shall mean the common shares of beneficial interest of the Company.

“Termination” has the meaning set forth in the Recitals.

“Termination Date” shall mean January 1, 2020.

“Transfer Date” shall mean the Termination Date.

“Transfer Time” shall mean 12:01 A.M., Eastern Time, on the Transfer Date (or
such other time on the Transfer Date as shall be determined by the Board).

“Transferred Assets” shall mean all of the Company’s right, title and interest
in and to the direct and indirect equity of its subsidiaries, and all other
rights, assets and properties of the Company, in each case as of the Transfer
Time, including any accounts receivable, cash, securities, claims, causes of
action, contingent claims and reserves.

“Treasury Regulations” means the regulations, including temporary regulations,
promulgated under the Code, as such regulations are amended from time to time.

“Trustee” and “Trustees” have the meanings set forth in the Preamble.

“Units” has the meaning set forth in Section 3.1(a).

ARTICLE 2

ESTABLISHMENT OF THE LIQUIDATING TRUST

2.1. Establishment of Liquidating Trust. Pursuant to the Plan, the Company and
the Trustees hereby establish the Liquidating Trust on behalf of the
Beneficiaries. The Trustees hereby agree to accept and hold the Liquidating
Trust Assets in trust for the Beneficiaries subject to the terms of this
Agreement.

2.2. Purpose of the Liquidating Trust.

(a) It is expected that the Company shall liquidate and the Termination shall
occur prior to fully winding up its affairs. The Liquidating Trust hereby is
organized for the sole purpose of winding up the affairs of the Company as
promptly as reasonably possible and with no objective to continue or engage in
the conduct of a trade or business.

 

3



--------------------------------------------------------------------------------

(b) The Transferred Assets to be transferred, assigned and delivered to the
Trustees as of the Transfer Time and in accordance with Section 2.3 of this
Agreement will be held in the Liquidating Trust, and the Trustees will:
(i) further liquidate the Liquidating Trust Assets as the Trustees deem
necessary to carry out the purpose of the Liquidating Trust and facilitate the
distribution of the Liquidating Trust Assets; (ii) allocate, protect, conserve
and manage the Liquidating Trust Assets in accordance with the terms and
conditions hereof; and (iii) distribute the Liquidating Trust Assets in
accordance with the terms and conditions hereof.

(c) It is intended that the transfer, assignment and delivery of the Transferred
Assets by the Company to the Trustees pursuant to the terms hereof shall be
treated for federal, state and local income tax purposes as if the Company made
such distributions directly to the Initial Beneficiaries and the Initial
Beneficiaries transferred the Transferred Assets to the Liquidating Trust in
exchange for Liquidating Trust Interests for the benefit of such Initial
Beneficiaries in accordance with the Plan. It is further intended for federal,
state and local income tax purposes that the Liquidating Trust shall be treated
as a liquidating trust under Treasury Regulations Section 301.7701-4(d) and any
analogous provision of state or local law, and the Beneficiaries shall be
treated as the owners of their respective share of the Liquidating Trust
pursuant to Sections 671 through 679 of the Code and any analogous provision of
state or local law and shall be taxed on their share of the Liquidating Trust’s
taxable income (including both ordinary income and capital gains) pursuant to
Section 671 of the Code and any analogous provision of state or local law.

2.3. Transfer of Assets and Rights to the Trustees.

(a) Effective as of the Transfer Time, the Company hereby transfers, assigns and
delivers to the Trustees to be held in the Liquidating Trust (i) all of its
legal and beneficial right, title and interest in, to and under the Transferred
Assets, for the uses and purposes stated herein, subject to the terms and
provisions set out herein, and the Trustees hereby accept such Transferred
Assets, subject to the terms and conditions hereof, and (ii) all of its rights
with respect to the Transferred Assets including attorney-client privilege and
work product, and hereby waives its right and the right of any legal, financial
or other advisors to assert such rights as a defense or otherwise, and the
Trustees hereby accept such Transferred Assets, subject to the terms and
conditions in this Agreement.

(b) At any time and from time to time on and after the date hereof, the Company
agrees (i) at the reasonable request of the Trustees to execute and deliver any
instruments, documents, books and records (including those maintained in
electronic format and original documents as may be needed) and (ii) to take, or
cause to be taken, all such further action as the Trustees may reasonably
request in order to evidence or effectuate the transfer of the Transferred
Assets to the Trustees to be held in the Liquidating Trust and consummation of
the transactions contemplated hereby and by the Plan and to otherwise carry out
the intent of the parties hereunder and under the Plan.

 

4



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement, to the
extent that the transfer, assignment or delivery or attempted transfer,
assignment or delivery to the Trustees of any right or asset that is a
Transferred Asset is prohibited by any applicable law, rule or regulation or
would require any governmental or third party authorizations, approvals,
consents or waivers, and such authorizations, approvals, consents or waivers
shall not have been obtained prior to the Transfer Time, the transfer,
assignment and delivery of the Transferred Assets shall proceed without the
transfer, assignment or delivery of such right or asset and following the
Transfer Time, the Company and the Trustees shall use their reasonable best
efforts, and cooperate with each other, to promptly obtain such authorizations,
approvals, consents or waivers, to the extent that the Trustees determine in
their reasonable judgment that seeking and obtaining such authorizations,
approvals, consents or waivers is practicable. Pending, or in the absence of,
such authorization, approval, consent or waiver, the Company and the Trustees
shall cooperate with each other in any mutually agreeable, reasonable and lawful
arrangements designed to provide to the Trustees the benefits of such right or
asset. If authorization, approval, consent or waiver for the transfer,
assignment or delivery of any such asset not transferred, assigned or delivered
at the Transfer Time is obtained, the Company shall transfer, assign and deliver
such right or asset to the Trustees at no cost. To the extent that any such
right or asset is not transferred or the full benefits of such right and asset
cannot be provided to the Trustees following the Transfer Time pursuant to this
Section 2.3(c), then the Company shall remit to the Trustees upon receipt
thereof, all income, proceeds and other monies received by the Company in
connection with, or in respect of, such right or asset.

2.4. Title to Liquidating Trust Assets. The transfer, assignment and delivery of
the Transferred Assets to the Trustees to be held in the Liquidating Trust shall
be made by the Company for the benefit and on behalf of the Beneficiaries. In
this regard, the Transferred Assets will be treated for tax purposes as being
transferred by the Company to the Initial Beneficiaries, and then by such
Initial Beneficiaries to the Liquidating Trust in exchange for Liquidating Trust
Interests for the benefit of such Initial Beneficiaries in accordance with the
Plan. Upon the transfer, assignment and delivery of the Transferred Assets, the
Trustees shall succeed to all of the Company’s right, title and interest in the
Transferred Assets and the Company will have no further interest in or with
respect to the Transferred Assets or the Liquidating Trust Assets or this
Liquidating Trust.

2.5. Assumption of Liabilities. As of the Transfer Time, the Trustees, in their
capacity as Trustees of the Liquidating Trust and not in their individual
capacities, hereby assume all Liabilities and agree thereafter to cause the
Liquidating Trust to pay, discharge and perform when due all of the Liabilities.
Should any Liability be asserted against the Trustees as the transferees of the
Transferred Assets or as a result of the assumption made in this Section 2.5,
the Trustees may use such part of the Liquidating Trust Assets as may be
necessary in contesting any such Liability or in payment thereof, but in no
event shall any Trustee, Beneficiary or employee or agent of the Liquidating
Trust or of any of its subsidiaries be personally liable, nor shall resort be
had to the private property of such Persons, in the event that the Liquidating
Trust Assets are not sufficient to satisfy the Liabilities.

2.6. No Reversion to the Company. In no event shall any part of the Transferred
Assets or other Liquidating Trust Assets revert to or be distributed to the
Company.

 

5



--------------------------------------------------------------------------------

2.7. Instruments of Further Assurance. Such Persons as shall have the right and
power to so act, shall, upon reasonable request of the Trustees, execute,
acknowledge and deliver such further instruments and do such further acts as may
be necessary or proper to carry out effectively the purposes of this Agreement,
to confirm or effectuate the transfer to the Trustees of any property and/or the
assumption by the Trustees of any Liabilities intended to be covered hereby, and
to vest in the Trustees and their successors and assigns, the estate, powers,
instruments or funds in trust hereunder.

2.8. Governance of the Liquidating Trust. The Liquidating Trust shall be
governed by the Trustees. The Trustees’ powers are exercisable solely in a
fiduciary capacity consistent with, and in furtherance of, the purposes of this
Agreement and the Liquidating Trust and not otherwise.

2.9. Funding of the Liquidating Trust. The Trustees may from time to time make
withdrawals from the Liquidating Trust Assets in amounts and at times that the
Trustees, in their sole discretion, deem necessary or appropriate to fund any
and all costs and expenses that the Trustees and the Liquidating Trust incur
subsequent to the Transfer Time in accordance with this Agreement and the Plan.

ARTICLE 3

LIQUIDATING TRUST BENEFICIARIES

3.1. Identification of Beneficiaries.

(a) The initial Beneficiaries (the “Initial Beneficiaries”) of the Liquidating
Trust shall be the Shareholders as of the Transfer Time (or, with respect to
Shares traded prior to the Transfer Time, the Shareholder as of any later time
that any such trade settles), as determined by the Trustees in accordance with a
certified copy of the list of the Shareholders as of the Transfer Time (or, with
respect to Shares traded prior to the Transfer Time, the Shareholder as of any
later time that any such trade settles) (the “Shareholder List”). The Company
will cause its transfer agent to deliver a certified copy of the Shareholder
List to the Trustees promptly after the Transfer Time. If any of the
Shareholders cannot be located, the Trustees will provide due notice to such
Shareholders in accordance with Maryland law. For ease of administration, the
Trustees shall express the Liquidating Trust Interest of each Beneficiary in
terms of units of common beneficial interest (“Units”). Each Initial Beneficiary
shall be allocated one Unit for each Share owned by it as of the Transfer Time
(or, with respect to Shares traded prior to the Transfer Time, the Shareholder
as of any later time that any such trade settles) in its capacity as a
Shareholder.

(b) The Units and the rights of the Beneficiaries in, to and under the
Liquidating Trust Assets and the Liquidating Trust shall not be represented by
any form of certificate or other instrument, and no Beneficiary shall be
entitled to any certificate. The Trustees shall maintain or cause to be
maintained a record of the name and address of each Beneficiary as well as the
aggregate number of Units held by, and Liquidating Trust Interest of, each
Beneficiary. All references in this Agreement to the Beneficiaries or the
holders of Liquidating Trust Interests shall be read to mean holders of record
of Units as set forth in the official register maintained by the Trustees and
shall not mean any beneficial owner not recorded on such official register.
Unless expressly provided herein, the Trustees may establish a record date that
they deem practicable for determining the Beneficiaries from time to time for
any purpose.

 

6



--------------------------------------------------------------------------------

3.2. Limitation on Transfer of Liquidating Trust Interests. The Liquidating
Trust Interests shall not be assignable or transferable, provided, that the
Liquidating Trust Interests shall be assignable or transferable by will,
intestate succession or operation of law and that the executor or administrator
of the estate of a holder of a Liquidating Trust Interest may mortgage, pledge,
grant a security interest in, hypothecate or otherwise encumber the Liquidating
Trust Interests held by the estate of such holder if such transaction (i) does
not constitute a sale, exchange or disposition for federal income tax purposes
and (ii) is necessary in order to obtain money to pay estate, succession or
inheritance taxes or the expenses of administering the estate of the holder,
upon written notice to, and written consent of, the Trustees, which consent may
not be unreasonably withheld. For all federal income tax purposes, any assignee
or transferee that receives a Liquidating Trust Interest in compliance with this
Section 3.2 shall be treated as a grantor and owner of the Liquidating Trust
pursuant to Treasury Regulations Section 1.671-2(e)(3).

3.3. Conflicting Claims. If any conflicting claims or demands are made or
asserted with respect to certain Liquidating Trust Interests, or if there is any
disagreement between the transferees, assignees, heirs, representatives or
legatees succeeding to all or part of the Liquidating Trust Interests of any
Beneficiary resulting in adverse claims or demands being made in connection with
such Liquidating Trust Interests, then, in any of such events, the Trustees
shall be entitled, at their sole election, to refuse to comply with any such
conflicting claims or demands. In so refusing, the Trustees may elect not to
make any payment or distribution with respect to such Liquidating Trust
Interests, or to make such payment to a court of competent jurisdiction or an
escrow agent, and in so doing, none of the Trustees shall be or become liable to
any of such parties for their failure or refusal to comply with any of such
conflicting claims or demands or to take any other action with respect thereto,
nor shall the Trustees be liable for interest on any funds which they may so
withhold. Notwithstanding anything to the contrary set forth in this
Section 3.3, the Trustees shall be entitled to refrain and refuse to act until
either (i) the rights of the adverse claimants have been adjudicated by a final
judgment of a court of competent jurisdiction, (ii) all differences have been
adjusted by valid written agreement between all of such parties, and the
Trustees shall have been furnished with an executed counterpart of such
agreement or (iii) there is furnished to the Trustees a surety bond or other
security satisfactory to the Trustees, as they shall deem appropriate, to fully
indemnify the Trustees as between all conflicting claims or demands.

3.4. Limitation on Suits by Beneficiaries. No Beneficiary shall have the right
by virtue of any provision of this Agreement to institute any action or
proceeding at law or in equity against any Person other than the Trustees upon
or under or with respect to any Liquidating Trust Assets or the agreements
relating to or forming a part of any Liquidating Trust Assets, and the
Beneficiaries do hereby waive any such right in consideration of receipt of each
such Beneficiary’s respective Units.

 

7



--------------------------------------------------------------------------------

3.5. Evidence of Action by Beneficiaries. Whenever in this Agreement it is
provided that the Beneficiaries may take any action (including the making of any
demand or request, the giving of any notice, consent or waiver, the removal of a
Trustee, the appointment of a successor Trustee, or the taking of any other
action), the fact that at the time of taking any action such Beneficiaries have
joined therein may be evidenced (i) by any instrument or any number of
instruments of similar tenor executed by Beneficiaries in person or by agent or
attorney appointed in writing or (ii) by the record of the Beneficiaries voting
in favor thereof at any meeting of Beneficiaries duly called and held in
accordance with the provisions of ARTICLE 13. Subject to the provisions of
Section 13.1 relating to the limitations of Beneficiaries taking action by
written consent without a meeting, such meeting or writing may take any form
permitted under Maryland law.

ARTICLE 4

THE TRUSTEES

4.1. Number and Qualification of Trustees. Subject to the provisions of
Section 8.2 relating to the period pending the appointment of a successor
Trustee, there shall initially be four (4) Trustees of the Liquidating Trust,
each of which shall be a citizen and resident of, or a corporation or other
entity which is incorporated or formed under the laws of, a state of the United
States and, if a corporation, it shall be authorized to act as a corporate
fiduciary under the laws of the State of Maryland. The number of Trustees may be
increased or decreased from time to time by the Trustees.

4.2. Appointment and Acceptance of Trustees. Pursuant to an appointment by the
Board, each of Steven G. Panagos, Steven H. Shepsman, Richard J. Stockton and
Thomas J. Sullivan is hereby named, constituted and appointed as a Trustee, to
act and serve as a Trustee of the Liquidating Trust and to perform the powers
and functions of a Trustee to accomplish the objective of the Liquidating Trust
as provided in this Agreement. Each Trustee is willing and able to so act, and
does hereby accept the appointment to act and serve as a Trustee of the
Liquidating Trust and to hold the Liquidating Trust Assets and administer the
Liquidating Trust pursuant to the terms of this Agreement.

4.3. Role of the Trustees.

(a) In furtherance of and consistent with the purpose of the Liquidating Trust
and the Plan, the Trustees shall, for the benefit of the Beneficiaries, have the
power and authority to hold, manage and distribute the Liquidating Trust Assets
in accordance with the provisions of this Agreement. In all circumstances, the
Trustees shall act in good faith.

(b) In the event of a disagreement among the Trustees as to whether or not any
action should be taken, the decision of a majority of the Trustees shall
prevail. The foregoing does not in any way require the Trustees to formally vote
on any matter.

 

8



--------------------------------------------------------------------------------

4.4. Authority of Trustees. In connection with the administration of the
Liquidating Trust, except as set forth in this Agreement, the Trustees are
hereby authorized to perform any and all acts necessary or desirable to
accomplish the purposes of the Liquidating Trust. Without limiting, but subject
to, the express purpose of the Liquidating Trust and to Section 4.5 hereof, the
Trustees shall be expressly authorized, but shall not be required, to:

(a) hold legal title to any and all rights of the Beneficiaries in or arising
from the Liquidating Trust Assets, including, without limitation, collecting and
receiving any and all money and other property belonging to the Liquidating
Trust;

(b) protect and enforce the rights to the Liquidating Trust Assets by any method
deemed appropriate including, without limitation, by judicial proceedings or
pursuant to any applicable bankruptcy, insolvency, moratorium or similar law and
general principles of equity;

(c) incur or assume liabilities, and pledge Liquidating Trust Assets on behalf
of the Liquidating Trust in furtherance of or in connection with the Trustees’
or the Liquidating Trust’s duties, powers, authority and obligations under this
Agreement, and determine and satisfy any and all liabilities created, incurred
or assumed by the Liquidating Trust;

(d) file, if necessary, any and all tax and information returns with respect to
the Liquidating Trust, pay taxes, if any, properly payable by the Liquidating
Trust, and provide tax reports to the Beneficiaries as required by law;

(e) pay all expenses and make all other payments relating to the Liquidating
Trust Assets;

(f) obtain reasonable insurance coverage with respect to their liabilities and
obligations as Trustees under this Agreement (in the form of an errors and
omissions policy or otherwise);

(g) retain and pay such manager as the Trustees in their sole discretion may
select to assist the Trustees in their duties, on such terms as the Trustees
deem appropriate. The Trustees may commit the Liquidating Trust to and shall pay
such manager such compensation for services rendered and expenses incurred, as
the Trustees in their sole discretion shall determine to be appropriate, as well
as commit the Liquidating Trust to indemnify any such manager in connection with
the performance of services;

(h) retain and pay such counsel and other professionals as the Trustees in their
sole discretion may select to assist the Trustees in their duties, on such terms
as the Trustees deem appropriate. The Trustees may commit the Liquidating Trust
to and shall pay such counsel and other professionals such compensation for
services rendered and expenses incurred, as the Trustees in their sole
discretion shall determine to be appropriate. A law firm or professional shall
not be disqualified from serving the Trustees solely because of its current or
prior retention as counsel or professional to the Company or to the independent
trustees of the Board;

(i) retain and pay an independent public accounting firm to perform such reviews
and/or audits of the financial books and records of the Company and/or the
Liquidating Trust as may be appropriate in the Trustees’ sole discretion and to
prepare and file any tax returns or informational returns for the Liquidating
Trust as may be required. The Trustees may

 

9



--------------------------------------------------------------------------------

commit the Liquidating Trust to and shall pay such independent public accounting
firm such compensation for services rendered and expenses incurred, as the
Trustees in their sole discretion shall determine to be appropriate, as well as
commit the Liquidating Trust to indemnify any such independent public accounting
firm in connection with the performance of services;

(j) retain and pay such other third parties as the Trustees, in their sole
discretion, may deem necessary or appropriate to assist the Trustees in carrying
out their powers and duties under this Agreement. The Trustees may commit the
Liquidating Trust to and shall pay all such persons or entities such
compensation for services rendered and expenses incurred, as the Trustees in
their sole discretion shall determine to be appropriate, as well as commit the
Liquidating Trust to indemnify any such parties in connection with the
performance of services;

(k) employ such employees as the Trustees, in their sole discretion and as
consistent with the purposes of the Liquidating Trust, may deem necessary or
appropriate to assist the Trustees in carrying out their powers and duties under
this Agreement. The Trustees may commit the Liquidating Trust to and shall pay
all such employees compensation in the amounts the Trustees shall determine to
be appropriate and any employee benefits it may establish pursuant to
Section 4.4(l) hereof. If the Trustees determine to employ employees pursuant to
this Section 4.4(k), the Trustees shall establish payroll procedures and pay any
and all federal, state or local tax withholding required under applicable law
with respect to any such employees, and it will take all other actions it deems
necessary to effectuate the provisions of this Section 4.4(k);

(l) establish and adopt or cease to provide such employee benefits for the
benefit of any employees described in Section 4.4(k) hereof as the Trustees, in
their sole discretion and as consistent with the purposes of the Liquidating
Trust, may deem necessary or appropriate, including, without limitation, the
adoption of any group health plan;

(m) assert or waive any privilege or defense on behalf of the Liquidating Trust
or, with respect to the Liquidating Trust Assets, the Company;

(n) compromise, adjust, arbitrate, sue on or defend, pursue, prosecute abandon,
exercise rights, powers and privileges with respect to, or otherwise deal with
or settle, in accordance with the terms set forth herein, all Liabilities or
claims and all causes of action in favor of or against the Liquidating Trust as
the Trustees shall deem advisable;

(o) in the Trustees’ sole discretion (subject to ARTICLE 7 hereof and this
Section 4.4), take all appropriate action with respect to the Liquidating Trust
Assets consistent with the purpose of the Liquidating Trust, including without
limitation the avoidance of any transfer or obligation, and the filing,
prosecution, settlement or other resolution of claims and causes of action;

(p) establish and maintain bank, brokerage and other accounts in the name of the
Trustees or the Liquidating Trust and invest any moneys held as part of the
Liquidating Trust in accordance with the terms of Section 4.13, limited,
however, to such investments that are consistent with the Liquidating Trust’s
status as a liquidating trust within the meaning of Treasury Regulations
Section 301.7701-4(d);

 

10



--------------------------------------------------------------------------------

(q) request any appropriate tax determination with respect to the Liquidating
Trust; and

(r) take or refrain from taking any and all actions the Trustees reasonably deem
necessary or convenient for the continuation, protection and maximization of the
Liquidating Trust Assets or to carry out the purposes hereof.

4.5. Limitation of Trustees’ Authority.

(a) Notwithstanding anything herein to the contrary, the Trustees shall not take
(nor refrain from taking) any action that would cause the Liquidating Trust not
to be taxed as a liquidating trust for purposes of Treasury Regulations
Section 301.7701-4(d), shall not be authorized to cause the Liquidating Trust to
engage in any trade or business, and shall not take such actions inconsistent
with the orderly liquidation of the Liquidating Trust Assets as are required or
contemplated by applicable law, the Plan and this Agreement.

(b) The Liquidating Trust shall not receive (i) transfers of any listed stocks
or securities, any readily-marketable assets or any operating assets of a going
business, (ii) unlisted stock of any entity that is treated as a corporation for
federal income tax purposes that represents 80% or more of the stock (in either
vote or value) of such entity, or (iii) any interest in an entity that is
treated as a partnership for federal income tax purposes provided that, the
Liquidating Trust may hold more than 80% of the stock of a corporation and/or
any interest in any entity that is treated as a partnership or a disregarded
entity for federal income tax purposes, that in each case holds directly or
indirectly certain real estate and related assets for the purpose of having the
Trustees sell, as promptly as reasonably practical, all of the assets of any
such entity and distribute to the Beneficiaries all proceeds from such sales,
less any proceeds necessary to satisfy liabilities of such entity or the
Liquidating Trust.

4.6. Books and Records. The Trustees shall maintain in respect of the
Liquidating Trust and the Beneficiaries, books and records relating to the
Liquidating Trust Assets, income and liabilities of the Liquidating Trust in
such detail and for such period of time as may be necessary to enable it to make
full and proper accounting in respect thereof in accordance with this Agreement
and to comply with applicable law. Such books and records shall be maintained on
a basis or bases of accounting necessary to facilitate compliance with the tax
reporting requirements of the Liquidating Trust and the reporting obligations of
the Trustee under Section 10.1. Except as otherwise may be expressly provided by
this Agreement, nothing in this Agreement requires the Trustees to file any
accounting or seek approval of any court with respect to the administration of
the Liquidating Trust or as a condition for managing any payment or distribution
out of the Liquidating Trust Assets. Beneficiaries shall have the right upon 30
days’ prior written notice delivered to the Trustees to inspect during normal
business hours such books and records (including financial statements) for any
proper cause as determined in good faith by the Trustees; provided, that, if so
requested, such Beneficiaries shall have entered into a confidentiality
agreement satisfactory in form and substance to the Trustees.

 

11



--------------------------------------------------------------------------------

4.7. Additional Powers. Except as otherwise set forth in this Agreement or in
the Plan, and subject to the Treasury Regulations governing liquidating trusts
and as provided for in the Plan, but without prior or further authorization, the
Trustees may control and exercise authority over the Liquidating Trust Assets
and over the protection, conservation and disposition thereof. No Person dealing
with the Liquidating Trust shall be obligated to inquire into the authority of
the Trustees in connection with the protection, conservation or disposition of
the Liquidating Trust Assets.

4.8. Tax and Reporting Duties of the Trustees. The Trustees shall be responsible
for all tax and other matters as set forth in ARTICLE 5 hereof.

4.9. Compliance with Laws. Any and all distributions of Liquidating Trust Assets
and proceeds of borrowings, if any, shall be in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.

4.10. Costs and Expenses of the Trustees. The costs and expenses of the
Liquidating Trust, including the fees and expenses of the Trustees and any
retained manager, professionals or other third parties, shall be paid first out
of the Liquidating Trust Assets. Fees and expenses incurred in connection with
the prosecution and settlement of any claims shall be considered costs and
expenses of the Liquidating Trust.

4.11. Compensation of the Trustees. The Trustees shall be entitled to
compensation for their services hereunder and for their services as trustees of
the Company, as they shall determine in good faith.

4.12. Reliance by Trustees. Except as otherwise provided in ARTICLE 9 hereof:

(a) a Trustee may rely, and shall be protected in relying upon, any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order or other paper or document believed by him to be genuine and to have been
signed or presented by the proper party or parties; and

(b) persons dealing with the Trustees shall look only to the Liquidating Trust
Assets to satisfy any liability incurred by the Trustees to such person in
carrying out the terms of this Agreement, and no Trustee shall have any personal
obligation to satisfy any such liability.

4.13. Investment and Safekeeping of Trust Assets. The right and power of the
Trustees to invest Liquidating Trust Assets, the proceeds thereof or any income
earned by the Liquidating Trust shall be limited to the right and power that a
liquidating trust, within the meaning of Treasury Regulations
Section 301.7701-4(d), is permitted to hold, pursuant to the Treasury
Regulations, or any modification in the IRS guidelines, whether set forth in IRS
rulings, other IRS pronouncements or otherwise (including, for the avoidance of
doubt, Revenue Procedure 82-58, as amplified by Revenue Procedure 91-15), and in
accordance with such requirements, the Trustees’ investment powers shall be
limited to powers to invest in demand and time deposits in banks and savings
institutions, or temporary investments such as short-term certificates of
deposit or Treasury bills. The Trustees may expend the cash of the Liquidating
Trust (a) as reasonably necessary to meet contingent liabilities and to maintain
the value of the respective assets of the Liquidating Trust during liquidation,
(b) to pay the reasonable costs and expenses (including, without limitation, any
taxes imposed on the Liquidating Trust) and (c) to satisfy other respective
liabilities incurred by the Liquidating Trust in accordance with this Agreement
or the Plan.

 

12



--------------------------------------------------------------------------------

4.14. Authorization to Expend Liquidating Trust Assets. The Trustees may expend
the Liquidating Trust Assets (a) as they in good faith believe to be reasonably
necessary or appropriate to maintain the value of the Liquidating Trust Assets
during liquidation, (b) to pay all costs and expenses of the Liquidating Trust
(including, without limitation, any taxes imposed on the Liquidating Trust) and
(c) to satisfy the Liabilities or any other liabilities incurred or assumed by
the Liquidating Trust (or to which the Liquidating Trust Assets are otherwise
subject) in accordance with this Agreement and the Plan.

4.15. Right of Trustees to Own Liquidating Trust Interests and to Engage in
Other Business.

(a) Each Trustee, in its individual capacity, or through persons that it
controls or in which it has an interest, may own, hold and (to the extent
permitted hereunder) dispose of Liquidating Trust Interests for its individual
account, and may exercise all rights thereof and thereunder to the same extent
and in the same manner as if it were not a Trustee.

(b) Subject to applicable law and its obligations under this Agreement, each
Trustee, in such Trustee’s individual capacity, or through persons that such
Trustee controls or in which such Trustee has an interest, may directly or
indirectly engage in or possess any interest in any business venture, including,
but not limited to, the ownership, financing, management of or the investment in
securities, or the provision of any services in connection with such activities,
whether or not such activities are similar or in addition to its
responsibilities under this Agreement. No Trustee has any duty to present any
business opportunity to the Liquidating Trust before taking advantage of such
opportunity either in such Trustee’s individual capacity or through
participation in any person.

4.16. Representative of a Beneficiary. No Trustee shall serve as a
representative of a Beneficiary.

ARTICLE 5

TAX MATTERS

5.1. Federal Income Tax Treatment of the Trust for the Liquidating Trust Assets.

(a) Liquidating Trust Assets Treated as Owned by Beneficiaries. For all federal
income tax purposes, all parties (including, without limitation, the Company,
the Trustees and the Beneficiaries) shall treat the transfer of the Transferred
Assets and the Liabilities to the Liquidating Trust for the benefit of the
Beneficiaries, pursuant to Section 2.2(c), Section 2.4 and Section 2.5 and in
accordance with the Plan, as (A) a transfer of the Transferred Assets and the
Liabilities directly to the Initial Beneficiaries followed by (B) the transfer
by the Initial Beneficiaries to the Liquidating Trust of the Transferred Assets
and the Liabilities in exchange for common beneficial interests in the
Liquidating Trust. Accordingly, the Beneficiaries shall be treated for federal
income tax purposes as the grantors and owners of their respective common
beneficial interests of the Liquidating Trust Assets.

 

13



--------------------------------------------------------------------------------

(b) Tax Reporting.

(i) The Trustees shall file or cause to be filed returns for the Liquidating
Trust as a grantor trust pursuant to Treasury Regulations Section 1.671-4(a) and
in accordance with this ARTICLE 5. The Trustees shall also annually send or
cause to be sent to each holder of a Liquidating Trust Interest a separate
statement setting forth the holder’s share of items of income, gain, loss,
deduction or credit and will instruct all such holders to report such items on
their federal income tax returns. The Liquidating Trust’s taxable income, gain,
loss, deduction or credit will be allocated to the Beneficiaries in proportion
to the Liquidating Trust Interests of each Beneficiary.

(ii) The Company shall file such forms as it is required to file in connection
with its liquidation (including any Forms 1099-DIV and Form 966) and, in
connection with such filings, shall make a good faith valuation of its assets.
Such valuation shall be used consistently by all parties (including, without
limitation, the Company, the Trustees and the Beneficiaries) for all federal
income tax purposes. The Trustees shall also file (or cause to be filed) any
other statements, returns or disclosures relating to the Liquidating Trust that
are required by any governmental unit.

(iii) The Trustees shall be responsible for payments, out of the Liquidating
Trust Assets, of any taxes imposed on the Liquidating Trust or its assets.

(iv) The Trustees may request an expedited determination of taxes of the
Liquidating Trust, for one or more returns filed for, or on behalf of, the
Liquidating Trust for any or all taxable periods through the dissolution of the
Liquidating Trust.

ARTICLE 6

LIQUIDATING TRUST CONTINGENCY RESERVE

6.1. Creation of Reserve. Notwithstanding anything in this Agreement to the
contrary, at and after the Transfer Time, the Trustees shall have the right to
establish and maintain a reserve of sufficient funds (the “Contingency Reserve”)
as the Trustees shall determine are reasonably necessary or appropriate for the
Liquidating Trust: (i) to meet, pay, discharge and perform all of the
Liabilities; (ii) to maintain the value of the Liquidating Trust Assets during
the term of the Liquidating Trust (including taxes imposed or which may be
imposed on the Liquidating Trust or in respect of Liquidating Trust Assets); and
(iii) to make the payments and satisfy the existing and anticipated future
obligations, costs, expenses and liabilities of the Liquidating Trust. The
Contingency Reserve shall be in cash or cash equivalents in the form of
instruments or deposits in bank, brokerage or other accounts in the name of the
Trustees or the Liquidating Trust as permitted under Section 4.4(o) and
Section 4.13, or other as determined by the Trustees in their sole discretion,
and no payments or withdrawals from the Contingency

 

14



--------------------------------------------------------------------------------

Reserve shall be made except for purposes set forth in clauses (i) and (ii) in
the preceding sentence or to transfer the interest earned or other sums realized
on the Contingency Reserve to other accounts or instruments of the Liquidating
Trust. In no event shall the Liquidating Trust receive or retain cash in excess
of a reasonable amount to meet, pay, discharge and perform all of the
Liabilities and any other claims, causes of action and contingent liabilities.

6.2. Withholding Pending Allowance of Claims. The Trustees shall withhold from
any property (including cash) to be distributed under this Agreement any
Liquidating Trust Assets as are reasonably necessary or appropriate, in the sole
discretion of the Trustees, to fund and maintain the Contingency Reserve and
shall hold such assets in trust pending resolution of all unknown or contingent
Liabilities.

ARTICLE 7

DISTRIBUTIONS

7.1. Interim Distributions. In a timely manner as may be determined by the
Trustees in their sole discretion, the Trustees shall distribute, or cause to be
distributed to the Beneficiaries, in proportion to the Liquidating Trust
Interests of each Beneficiary on the record date fixed for such distribution as
determined by the Trustees, such cash or other property (including proceeds from
the sale of assets or income from investments) comprising a portion of the
Liquidating Trust Assets as the Trustees, in their sole discretion, determine
may be distributed without detriment to the conservation and protection of the
Liquidating Trust Assets, including compliance with ARTICLE 6 hereof and
applicable law.

7.2. Final Distribution. If the Trustees, in their sole discretion, determine
that the Liabilities and all other claims, expenses, charges and obligations of
the Liquidating Trust have been paid or discharged or if the existence of the
Liquidating Trust shall terminate pursuant to Section 11.1, the Trustees shall,
as expeditiously as is consistent with the conservation and protection of the
Liquidating Trust Assets, distribute the remaining Liquidating Trust Assets, if
any, to the Beneficiaries in proportion to the Liquidating Trust Interests of
each Beneficiary on the record date fixed for such distribution as determined by
the Trustees. The Trustees shall hold in the Liquidating Trust and thereafter
make disposition of all liquidating distributions and other payments due any
Beneficiaries who have not been located following due notice, in accordance with
Maryland law, subject to applicable state laws regarding escheat and abandoned
property. In addition, if the term of the Liquidating Trust is extended pursuant
to Section 11.1 with respect to certain installment obligations held by the
Liquidating Trust, then on the third (3rd) anniversary of the Transfer Date the
Trustees shall distribute, in accordance with this Section 7.2, all Liquidating
Trust Assets other than those installment obligations with respect to which the
term of the Liquidating Trust has been extended.

7.3. Manner of Payment or Distribution. All distributions made by the Trustees
to Beneficiaries pursuant to this Agreement shall be payable to the
Beneficiaries as of the record date fixed for each such distribution as
determined by the Trustees in their sole discretion. If any distribution shall
be in cash, the Trustees shall cause to be distributed such cash by wire, check
or such other method as the Trustees deem appropriate under the circumstances.

 

15



--------------------------------------------------------------------------------

7.4. Delivery of Liquidating Trust Distributions. All distributions under this
Agreement to any Beneficiary shall be made at the address of such Beneficiary as
set forth on the books and records of the Liquidating Trust, the Company or
either of their agents, unless the Trustees have been notified in writing of a
change of address, including, without limitation, by the filing of a proof of
claim or interest by such Beneficiary that contains an address for such
Beneficiary different from the address reflected on the record for such
Beneficiary. In the event that any distribution to any Beneficiary is returned
as undeliverable, the Trustees shall use reasonable efforts to determine the
current address of such Beneficiary, but no distribution to such Beneficiary
shall be made unless and until the Trustees have determined the then current
address of such Beneficiary, at which time such distribution shall be made to
such Beneficiary without interest; provided, however, that such undeliverable or
unclaimed distributions shall be deemed unclaimed property at the expiration of
one year from the date of distribution. The Trustees shall reallocate the
undeliverable and unclaimed distributions for the benefit of the other
Beneficiaries.

ARTICLE 8

SUCCESSOR TRUSTEES

8.1. Resignation and Removal. Any Trustee may resign and be discharged from the
Liquidating Trust by giving written notice thereof to any remaining Trustee or
Trustees or, if there are no remaining Trustees, by publicly disclosing (by
means of a press release or filing with the Securities and Exchange Commission)
such resignation. Such resignation shall become effective on the day specified
in such notice or such public disclosure or upon the appointment of such
Trustee’s successor and such successor’s acceptance of such appointment,
whichever is earlier. Any Trustee may be removed at any time, with or without
cause, by Beneficiaries holding Units representing an aggregate of at least
two-thirds of the total Liquidating Trust Interests. All obligations of a
Trustee hereunder shall cease and terminate on the effective date of such
Trustee’s resignation or removal; provided, that, in the case of any resignation
in circumstances in which there are no remaining Trustees, then such resigning
Trustee’s sole responsibility thereafter shall be to hold the Liquidating Trust
Assets for a period of ninety (90) days following the effective date of
resignation, at which time, if a successor Trustee shall have been appointed and
have accepted such appointment in a writing to the Beneficiaries, then the
resigning Trustee shall deliver the Liquidating Trust Assets to the successor
Trustee. If a successor Trustee shall not have been appointed within such ninety
(90) day period from the predecessor Trustee’s resignation, for any reason
whatsoever, the resigning Trustee shall deliver the Liquidating Trust Assets to
a court of competent jurisdiction and give written notice of the same to the
Beneficiaries by means of a press release or filing with the Securities and
Exchange Commission.

8.2. Appointment of Successor. Should at any time a Trustee resign or be
removed, die, unless any remaining Trustees shall decrease the number of
Trustees of the Liquidating Trust pursuant to Section 4.1 hereof or should the
number of Trustees be increased by the Trustees pursuant to Section 4.1 hereof,
a vacancy(ies) shall be deemed to exist and a successor(s) shall be appointed by
any remaining Trustees; provided that, solely in the event at any time there are
no remaining Trustees, (i) Beneficiaries holding Units representing an

 

16



--------------------------------------------------------------------------------

aggregate of at least 10% of the total Liquidating Trust Interests may call a
meeting of Beneficiaries to appoint successor Trustees, or Beneficiaries holding
Units representing a majority of the total Liquidating Trust Interests may act
by written consent to appoint successor Trustees. Any such meeting of the
Beneficiaries to be held at such time and at such place as the Beneficiaries
holding Units representing an aggregate of at least 10% of the total Liquidating
Trust Interests shall determine. Written notice of any such meeting of the
Beneficiaries shall be given by the Beneficiaries holding Units representing an
aggregate of at least 10% of the total Liquidating Trust Interests, which
written notice will set forth the time and place of such meeting and in general
terms the action proposed to be taken at such meeting, and shall be mailed not
more than ninety (90) nor less than ten (10) days before such meeting is to be
held to all of the Beneficiaries as of the record date fixed by the
Beneficiaries holding Units representing an aggregate of at least 10% of the
total Liquidating Trust Interests in their sole discretion. The notice shall be
directed to the Beneficiaries at their respective addresses as they appear in
the records of the Liquidating Trust. At such meeting, any Beneficiary shall be
entitled to nominate candidates for appointment to serve as successor
Trustee(s). At any such meeting, successor Trustee(s) shall be appointed by a
plurality vote of the Beneficiaries present in person or by proxy at such
meeting.

8.3. Acceptance of Appointment by Successor Trustee. Any successor Trustee
appointed hereunder shall execute an instrument accepting such appointment
hereunder and shall file such acceptance with the Liquidating Trust records.
Thereupon, such successor Trustee shall, without any further act, become vested
with all the estates, properties, rights, powers, trusts and duties of its
predecessor in the Liquidating Trust with like effect as if originally named
herein; provided, however, that a resigning Trustee shall, nevertheless, when
requested in writing by the successor Trustee, execute and deliver an instrument
or instruments conveying and transferring to such successor Trustee under the
Liquidating Trust all the estates, properties, rights, powers and trusts of such
predecessor Trustee.

8.4. Notice to Beneficiaries of Successor Trustee. Upon a successor Trustee
becoming vested with all the estates, properties, rights, powers, trusts and
duties of its predecessor in the Liquidating Trust, the Beneficiaries shall be
notified of such pursuant to, and in accordance with, Section 14.5-813(b) of the
Act.

ARTICLE 9

LIMITATION ON LIABILITY; INDEMNIFICATION

9.1. Generally. In no event shall any Trustee be subject to any personal
liability whatsoever to any person in connection with the Liquidating Trust
Assets or the affairs of the Liquidating Trust, except to the extent this
Section 9.1 is unenforceable pursuant to Section 14.5-906 of the Act or except
for misconduct intentionally committed in bad faith; and provided, further that:

(a) no Trustee shall be required to perform any duties or obligations except for
the performance of such duties and obligations as are specifically set forth in
this Agreement, and no implied covenants or obligations shall be read into this
Agreement against any Trustee;

 

17



--------------------------------------------------------------------------------

(b) in the absence of bad faith on the part of a Trustee, each Trustee may
conclusively rely, as to the truth, accuracy and completeness thereof, on the
statements and certificates or opinions furnished to such Trustee and conforming
to the requirements of this Agreement;

(c) no Trustee shall be liable for any error of judgment made in good faith;

(d) a Trustee may rely, and shall be fully protected in relying on, the books
and records of the Company or the Liquidating Trust and upon such information,
opinions, reports or statements presented by another Trustee, any Beneficiary or
any employee of the Liquidating Trust or any other person as to matters the
Trustee believes are within such other person’s professional or expert
competence, including information, opinions, reports and statements as to the
value or amount of assets or reserves or contracts, agreements or other
undertakings that would be sufficient to pay Liabilities or claims and
obligations of the Liquidating Trust or to make reasonable provisions to pay
such Liabilities, claims and obligations, or any other facts pertinent to the
existence and amounts from which distributions to Beneficiaries or creditors
might be properly paid;

(e) no Trustee shall be liable with respect to any action taken or omitted to be
taken in good faith by it at the written direction of the Beneficiaries where
such direction has been approved by the affirmative vote of or written consents
of Beneficiaries holding Units representing a majority of the Liquidating Trust
Interests; and

(f) no Trustee shall be responsible for the acts or omissions of any successor
Trustee, nor shall any successor Trustee be responsible for the acts or omission
of a predecessor Trustee.

9.2. Indemnification of Trustee. Each Trustee and each of the employees and
agents appointed or employed by the Trustees pursuant to this Agreement, if any
(each an “Indemnified Person” and collectively, the “Indemnified Persons”) shall
be indemnified out of all Liquidating Trust Assets against all liabilities and
expenses, including amounts paid in satisfaction of judgments, in compromise or
as fines and penalties, and all costs and expenses, including, but not limited
to, reasonable counsel fees and disbursements paid or incurred in investigating
or defending against any such claim, demand, action, suit or proceeding by the
Indemnified Persons in connection with the defense or disposition of any action,
suit or other proceeding by the Liquidating Trust or any other Person, whether
civil or criminal, in which the Indemnified Person may be involved or with which
the Indemnified Person may be threatened while in office or thereafter, by
reason of its or his or her being or having been such a Trustee, employee or
agent; provided, however, that the Indemnified Person shall not be entitled to
such indemnification to the extent that the Indemnified Person shall have been
finally adjudicated to have engaged in misconduct intentionally committed in bad
faith. The rights accruing to any Indemnified Person under these provisions
shall not exclude any other right to which the Indemnified Person may be
lawfully entitled. The Trustees shall cause the Liquidating Trust to make
advance payments in connection with indemnification under this Section 9.2,
provided, that the Indemnified Person shall have given a written undertaking to
repay any amount advanced to the Indemnified Person and to reimburse the
Liquidating Trust in the event it is

 

18



--------------------------------------------------------------------------------

subsequently determined in a final adjudication by a court of law that the
Indemnified Person is not entitled to such indemnification. The Trustees may
purchase with the Liquidating Trust Assets such insurance as they believe, in
the exercise of their sole discretion, adequately insures that each Indemnified
Person shall be indemnified against any such loss, liability or damage pursuant
to this Section 9.2. The rights accruing to any Indemnified Person by reason of
the foregoing shall not be deemed to exclude any other right to which he, she or
it may legally be entitled nor shall anything else contained herein restrict the
right of the Trustees to indemnify or reimburse such Indemnified Person in any
proper case even though not specifically provided for herein, nor shall anything
contained herein restrict the right of any such Indemnified Person to
contribution under applicable law. As security for the timely and full payment
and satisfaction of all of the present and future obligations of the parties to
the Trustees under this Agreement, including, without limitation, the indemnity
obligations hereunder, whether joint or several, the Liquidating Trust (and by
accepting distributions hereunder, each Beneficiary) hereby grants to the
Trustees, as to the Beneficiaries, a continuing security interest in and to any
and all of the Liquidating Trust Assets, whether now existing or hereafter
acquired or created, together with the products and proceeds thereof, all
payments and other distributions with respect thereto, and any and all
investments, renewals, substitutions, modifications and extensions of any and
all of the foregoing. In addition, in the event any Trustee has not received any
payment, indemnity, reimbursement or other amount due it under this Agreement,
then, notwithstanding any other term or provision of this Agreement, such
Trustee may, in its discretion, set off and apply any of the Liquidating Trust
Assets as is required to pay and satisfy those obligations. Promptly after the
receipt by the Trustees of notice of any demand or claim or the commencement of
any action, suit or proceeding, the Trustees shall, if a claim in respect
thereof is to be made against any of the other parties hereto, notify such other
parties thereof in writing; but the failure by the Trustees to give such notice
shall not relieve any party from any liability which such party may have to the
Trustees hereunder. Notwithstanding any obligation to make payments and
deliveries hereunder, the Trustees may retain and hold for such time as they
reasonably deem necessary such amount of the Liquidating Trust Assets as the
Trustees shall from time to time, in their sole discretion, reasonably deem
sufficient to indemnify the Trustees for any such loss or expense and for any
amounts due to the Trustees hereunder. Except as required by law or as expressly
provided herein, the Trustees shall be under no duty to institute any suit, or
to take any remedial procedures under this Agreement, or to enter any appearance
or in any way defend any suit in which any Trustee may be made a defendant
hereunder until the Trustees shall be indemnified as provided above, except as
expressly set forth herein.

ARTICLE 10

REPORTS TO BENEFICIARIES

10.1. Securities Laws, Tax and Other Reports to Beneficiaries.

(a) Securities Laws. The issuance of Liquidating Trust Interests under the Plan
shall be exempt from registration under the Securities Act of 1933, as amended,
and applicable state and local laws requiring registration of securities. To
extent the Liquidating Trust is required to comply with the reporting
requirements of the Securities Exchange Act of 1934, as amended, the Trustees
shall take any and all actions to comply with such reporting

 

19



--------------------------------------------------------------------------------

requirements. The Liquidating Trust may disclose annual financial statements,
which need not be audited, to the Beneficiaries (which statements, if prepared
and distributed, shall be filed under cover of Form 10-K under the Company’s
Securities and Exchange Commission file number to the extent the Liquidating
Trust is eligible to do so) but need not prepare or distribute any quarterly
financial statements.

(b) Reports to Beneficiaries.

(i) Within 120 days after the end of each taxable year of the Liquidating Trust
and after termination of the Liquidating Trust, the Trustees shall publicly
disclose by filing with the Securities and Exchange Commission or otherwise a
written report to the Beneficiaries of the Liquidating Trust’s property,
liabilities, receipts, and disbursements, including the source and amount of the
compensation of the Trustees, a listing of the trust assets, and, if feasible,
the respective market values of the Liquidating Trust’s assets. at the end of
such taxable year or upon termination, to the extent known to the Trustees. The
Trustees may submit similar reports for such interim periods during the taxable
year as they deem advisable. The taxable year of the Liquidating Trust shall end
on December 31 of each year unless the Trustees deem it advisable to establish
some other date as the date on which the taxable year of the Liquidating Trust
shall end, to the extent permitted by applicable law.

(ii) The Trustees shall submit, pursuant to, and in accordance with,
Section 14.5-813(c) of the Act, such other report(s) to the Beneficiaries as may
be required from time to time.

(c) Federal Income Tax Information. As soon as practicable after the close of
each taxable year and after the termination of the Liquidating Trust, the
Trustees shall submit to each Beneficiary appearing on its records during such
year a separate statement setting forth the Beneficiary’s share of items of
income, gain, loss, deduction or credit and will instruct all such holders to
report such items on their federal income tax returns. The Liquidating Trust’s
taxable income, gain, loss, deduction and credit will be allocated to the
Beneficiaries in proportion to the Liquidating Trust Interests of each
Beneficiary. The Trustees shall file (or cause to be filed) any other
statements, returns or disclosures relating to the Liquidating Trust that are
required by any governmental authority. In addition, after receipt of a written
request in good faith, or in the Trustees’ discretion without such request or if
required by applicable law, the Trustees shall furnish to any person who has
been a Beneficiary at any time during the preceding taxable period a statement
containing such further information as is reasonably available to the Trustees,
which shall be helpful in determining the amount of taxable income which such
person should include in such person’s federal income tax return. In the event
that any Liquidating Trust Asset includes one or more obligations that are
payable over a period that ends after the third (3rd) anniversary of the
Transfer Time, the Trustees annually will compile and disseminate to each
Beneficiary all available tax return information with respect to interest
(stated or unstated) and otherwise necessary or useful in reporting under the
installment method.

 

20



--------------------------------------------------------------------------------

ARTICLE 11

DURATION AND TERMINATION OF LIQUIDATING TRUST

11.1. Termination of Liquidating Trust. The Liquidating Trust will terminate on
the earlier of (a) the date of the final distribution of all of the Liquidating
Trust Assets in accordance with the terms of this Agreement, the Plan and
applicable law; and (b) the third (3rd) anniversary of the Transfer Time.
Notwithstanding the foregoing, to the extent any Liquidating Trust Asset
includes one or more obligations that are payable over a period that ends after
the third (3rd) anniversary of the Transfer Time, the Trustee may extend the
term of the Liquidating Trust for multiple fixed-term periods as is reasonably
necessary to collect on such obligations and make distributions in respect
thereof, but only with respect to such obligations. The aggregate of all such
extensions shall not exceed three (3) years, unless the Trustees receive a
favorable ruling from the IRS that any further extension would not adversely
affect the status of the Liquidating Trust as a liquidating trust within the
meaning of Treasury Regulations Section 301.7701-4(d) for federal income tax
purposes. The Trustees shall not unduly prolong the duration of the Liquidating
Trust and shall at all times endeavor to resolve, settle or otherwise dispose of
all claims that constitute Liquidating Trust Assets and to effect the timely
distribution of the Liquidating Trust Assets to the Beneficiaries in accordance
with the terms hereof and terminate the Liquidating Trust as soon as reasonably
practicable.

ARTICLE 12

AMENDMENT AND WAIVER

12.1. No Right to Revoke Liquidating Trust or Withdraw Assets. Except as
provided by Section 12.2(a), this Agreement is irrevocable and all transfers of
Transferred Assets made to the Liquidating Trust may not be revoked or withdrawn
by the Company or by any shareholder or creditor of the Company.

12.2. Amendment and Waiver.

(a) Prior to the Transfer Time, the Company reserves the right to modify the
Plan, reserves the right to withhold assigning to the Liquidating Trust any or
all of the assets contemplated as being assigned to the Liquidating Trust by the
Plan and reserves the right, by written instrument approved by Board and
executed by an authorized officer of the Company, to amend terms of this
Agreement.

(b) Except as provided by Section 12.1, after the Transfer Time, with the
consent of Beneficiaries holding aggregate Units representing at least a
majority of the total Liquidating Trust Interests present in person or by proxy
at a meeting of the Beneficiaries, the Trustees may make and execute a
declaration amending this Agreement for the purpose of adding any provisions to
or changing or eliminating provisions of this Agreement or amendments thereto;
provided, however, that no change may be made to this Agreement that
would adversely affect the federal income status of the Liquidating Trust as a
“liquidating trust” (in accordance with Section 2.2 hereof); and provided,
further that no consent of the Beneficiaries shall be required with respect to
any amendment made for any of the following purposes, each such amendment
requiring only the approval of the Trustees:

(i) for the purpose of complying with applicable laws, including tax laws;

 

21



--------------------------------------------------------------------------------

(ii) to evidence the removal, resignation or discharge or appointment of a
Trustee in accordance with Section 4.1 and ARTICLE 8;

(iii) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement; or

(iv) as may be necessary or appropriate in the sole discretion of the Trustees
to ensure that the Liquidating Trust Interests or the Liquidating Trust are not
subject to registration or the reporting requirements under the Securities Act
of 1933, as amended, the Securities Exchange Act of 1934, as amended, or any
state or local laws requiring registration.

Notwithstanding this Section 12.2, any amendments to this Agreement shall not be
inconsistent with the purpose and intention of the Liquidating Trust to
liquidate in an expeditious but orderly manner the Liquidating Trust Assets in
accordance with Treasury Regulations Section 301.7701-4(d) and Section 2.2
hereof.

ARTICLE 13

MEETING OF BENEFICIARIES

13.1. Purpose of Meetings. A meeting of the Beneficiaries may be called at any
time and from time to time pursuant to the provisions of this ARTICLE 13 for the
purposes of taking any action which the terms of this Agreement permit
Beneficiaries having aggregate Units representing a specified percentage of
Liquidating Trust Interests to take. Any action proposed to be taken by the
Beneficiaries shall be taken solely at a meeting of the Beneficiaries called
pursuant to the provisions of this ARTICLE 13 and may not be taken by the
Beneficiaries by written consent without a meeting, except in accordance with
Section 8.2.

13.2. Meeting Called by the Trustees. The Trustees may at any time call a
meeting of the Beneficiaries to be held at such time and at such place as the
Trustees shall determine. Written notice of every meeting of the Beneficiaries
shall be given by the Trustees, which written notice will set forth the time and
place of such meeting and in general terms the action proposed to be taken at
such meeting, and shall be mailed not more than ninety (90) nor less than ten
(10) days before such meeting is to be held to all of the Beneficiaries as of
the record date fixed by the Trustees in their sole discretion. The notice shall
be directed to the Beneficiaries at their respective addresses as they appear in
the records of the Liquidating Trust.

 

22



--------------------------------------------------------------------------------

13.3. Meeting Called on Request of Beneficiaries. Within forty five (45) days
after written request to the Trustees by Beneficiaries holding Units
representing at least a majority of the aggregate Liquidating Trust Interests to
call a meeting of all of the Beneficiaries, which written request shall specify
in reasonable detail the action proposed to be taken, the Trustees shall mail
the notice, fix the record date and otherwise proceed under the provisions of
Section 13.2 of this Agreement to call a meeting of the Beneficiaries.
Beneficiaries may call a meeting of Beneficiaries in accordance with
Section 8.2.

13.4. Persons Entitled to Vote at Meeting of Beneficiaries. Each Beneficiary
shall be entitled to vote at a meeting of the Beneficiaries either in person or
by his, her or its proxy duly authorized in writing. The signature of the
Beneficiary on such written authorization need not be witnessed or notarized.
The number of votes of each Beneficiary shall be equal to the number of Units
held by such Beneficiary as of the record date for such action or meeting,
determined pursuant to the official register maintained by the Trustees under
Section 3.1.

13.5. Quorum. At any meeting of Beneficiaries, the presence in person or by
proxy of Beneficiaries holding Units representing at least a 33% of the
aggregate Liquidating Trust Interests shall constitute a quorum; but if less
than a quorum be present, Beneficiaries having a majority of the Liquidating
Trust Interests so present and so represented may adjourn such meeting with the
same effect and for all intents and purposes as though a quorum had been
present.

13.6. Adjournment of Meeting. Subject to Section 13.5 of this Agreement, any
meeting of Beneficiaries may be adjourned from time to time and a meeting may be
held at such adjourned time and place without further notice.

13.7. Conduct of Meeting. With respect to each meeting of the Beneficiaries, the
Trustees (or, there are then no remaining Trustees, Beneficiaries present or
represented by proxy) may adopt such rules for the conduct of such meeting as
they shall deem appropriate, provided that such rules shall not be inconsistent
with the provisions of this Agreement.

ARTICLE 14

MISCELLANEOUS PROVISIONS

14.1. Documents. The Trustees, in their discretion, may elect to file or record
this Agreement in offices, and in such office or offices as the Trustees may
determine to be necessary or desirable. A copy of this Agreement and all
amendments thereof shall be maintained at http://www.spiritmastertrust.com (or
any other public website selected by the Trustees) and 2727 North Harwood
Street, Suite 300, Dallas, TX 75201 or in such other office as shall be
identified on such website by the Trustees from time to time and be available at
all times during regular business hours for inspection by the Beneficiaries or
such person’s duly authorized representative. The Trustees shall file or record
any amendment of this Agreement in the same places where the original Agreement
is filed or recorded. The Trustees shall file or record any instrument which
relates to any change in the office of the Trustees in the same places, if any,
where the original Agreement is filed or recorded.

 

23



--------------------------------------------------------------------------------

14.2. Intention of Parties to Establish Liquidating Trust. This Agreement is not
intended to create and shall not be interpreted as creating an association,
partnership, corporation or joint venture of any kind. This Agreement is
intended to create a liquidating trust to be governed and construed in all
respects as a trust. It is intended that the Liquidating Trust be classified for
federal income tax purposes as a liquidating trust within the meaning of
Treasury Regulations Section 301.7701-4(d), and any ambiguity herein shall be
construed consistent with the foregoing and, if necessary, this Agreement may be
amended to comply with such federal income tax laws, which amendments may apply
retroactively.

14.3. Preservation of Privilege and Defenses. In connection with the rights,
claims and causes of action that constitute the Liquidating Trust Assets, any
attorney-client privilege, work-product privilege or other privilege or immunity
attaching to any documents or communications (whether written or oral)
transferred to the Liquidating Trust shall vest in the Trustees, and the
Trustees, their representatives and the Company are authorized to take all
necessary actions to effectuate the transfer of such privileges and available
defenses.

14.4. Beneficiaries Have No Rights or Privileges as Shareholders; Third Party
Beneficiaries. Except as expressly provided in this Agreement or under
applicable law, the Beneficiaries shall have no rights or privileges as
Beneficiaries attributable to their former status as Shareholders.

14.5. Laws as to Construction. This Agreement, the internal affairs of the
Liquidating Trust and the rights and obligations of the Trustees as trustees and
the Beneficiaries as holders of Liquidating Trust Interests, shall be governed
by and construed in accordance with the laws of the State of Maryland, without
giving effect to rules governing the conflict of laws, including, but not
limited to, Section 14.5-105 of the Act. In the event of any conflict between
the terms of this Agreement and the Plan, this Agreement shall control.

14.6. Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be finally determined by a court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and such provision of this Agreement shall be
valid and enforced to the fullest extent permitted by law.

14.7. Notices. Any notice or other communication hereunder shall be in writing
(including by facsimile transmission or by e-mail) and shall be deemed to have
been sufficiently given, for all purposes, if deposited, postage prepaid, in a
post office or letter box addressed to the person for whom such notice is
intended (or, in the case of notice by facsimile transmission or email, when
received and telephonically or electronically confirmed), addressed as follows
(provided, however, that only one notice or other communication hereunder need
be sent to holders sharing the same address):

If to the Company, to:

Spirit MTA REIT

2727 North Harwood Street, Suite 300,

Dallas, TX 75201

 

24



--------------------------------------------------------------------------------

Attention: Ricardo J. Rodriguez, President and Chief Executive Officer

Phone: (972) 476-1997

Fax: (800) 973-0850

Email:

If to the Trustees, to:

Trustees

SMTA Liquidating Trust

2727 North Harwood Street, Suite 300,

Dallas, TX 75201

Attention: Steven G. Panagos, Steven H. Shepsman, Richard J. Stockton and

Thomas J. Sullivan

Phone: (972) 476-1997

Fax: (800) 973-0850

Email:

With a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Philip Richter and Erica Jaffe

Phone: (212) 859-8000

Fax: (212) 859-4000

Email: philip.richter@friedfrank.com; erica.jaffe@friedfrank.com

14.8. Headings. The section headings contained in this Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of
this Agreement or of any term or provision hereof.

14.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original instrument, but
all together shall constitute one agreement.

14.10. Relationship to the Plan. The principal purpose of this Agreement is to
aid in the implementation of the Plan and therefore this Agreement incorporates
the provisions of the Plan. To that end, the Trustees shall have full power and
authority to take any action consistent with the purpose and provisions of the
Plan. If any provisions of this Agreement are found to be inconsistent with the
provisions of the Plan, the provisions of this Agreement shall control.

14.11. No Bond. No bond shall be required of the initial Trustees appointed
hereunder, unless so required pursuant to Section 14.5-702 of the Act or other
applicable law. Unless a bond is required by Section 14.5-702 of the Act or
other applicable law, and such requirement cannot be waived by the remaining
Trustees (if any) or the Beneficiaries, no bond shall be required of any
successor Trustee hereunder. If a bond is required pursuant to Section 14.5-702

 

25



--------------------------------------------------------------------------------

of the Act or other applicable law, no surety or security with respect to such
bond shall be required unless required by law and such requirement cannot be
waived by the remaining Trustees (if any) or the Beneficiaries. In the event a
surety or security is required, the remaining Trustees (if any) or the
Beneficiaries shall, to the extent permitted by law, determine the extent and
amount of such surety or security with respect to such bond. The cost of any
such bond shall be borne by the Liquidating Trust.

[Signature Page Follows]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and acknowledged this
Agreement, all as of the date first above written.

 

SPIRIT MTA REIT

By:   /s/ Ricardo Rodriguez

Name: Ricardo Rodriguez Title: Chief Executive Officer, President, Chief
Financial Officer and Treasurer TRUSTEES /s/ Steven G. Panagos Steven G. Panagos
/s/ Steven H. Shepsman Steven H. Shepsman /s/ Richard J. Stockton Richard J.
Stockton /s/ Thomas J. Sullivan Thomas J. Sullivan

[Liquidating Trust Agreement - Signature Page]